—Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that *1058the People failed to establish that he had displayed what appeared to be a firearm while committing a robbery. Viewed in the light most favorable to the People, the evidence showed that defendant entered a restaurant and handed a note to the victim informing her that he had a gun, that, throughout the confrontation, he kept his right hand in his jacket pocket suggesting that he had a gun, and that the victim believed that he had a gun. Under these circumstances, the evidence was sufficient to convict defendant of robbery in the second degree (see, People v Watts, 151 AD2d 307, lv denied 74 NY2d 821; People v Knowles, 79 AD2d 116; see also, Penal Law § 160.10 [2] [b]; People v Lopez, 73 NY2d 214, 222, n 2; People v Malizia, 62 NY2d 755, cert denied 469 US 932; People v Suarez, 157 AD2d 757).
We have examined defendant’s other contention and find it to be without merit. (Appeal from Judgment of Monroe County Court, Maloy, J.—Robbery, 2nd Degree.) Present—Dillon, P. J., Doerr, Lawton, Lowery and Davis, JJ.